Citation Nr: 1745220	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-28 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel





INTRODUCTION

The Veteran served honorably in the United States Air Force from March 1964 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 


FINDINGS OF FACT

1. The Veteran's hearing loss was not incurred in or caused by service. 

2. The Veteran's tinnitus was not incurred in or caused by service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

 2. The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, neither the Appellant nor his representative has raised any issues with the duty to notify or duty to assist.  When an appellant fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran claims that he is entitled to service connection for both bilateral hearing loss and tinnitus.  However, as outlined below, the preponderance of the evidence of record demonstrates that service connection is not warranted for either disability.  

To establish service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).  A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was shown in service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Walker v. Shinseki, 708 F.3d 1331, 1336, 1339 (Fed. Cir. 2013) (explaining that "shown as such in service" means "clearly diagnosed beyond legitimate question").  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d at 1338-39. 

Whether the requirements for establishing service connection are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Ultimately, it is the appellant's burden "to present and support a claim for benefits under laws administered by the Secretary."  See 38 U.S.C. § 5107(a).  

The Board thoroughly reviewed the evidence in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Service connection for impaired hearing is only established when audiometric testing meets the specified puretone and speech recognition criteria.  

The record shows that the Veteran has a current diagnosis of hearing loss and tinnitus.  Therefore, the remaining questions are whether they were incurred in service, and whether they are etiologically related to service.  The Veteran contends that his hearing loss and tinnitus began in 1967 due to inadequate hearing protection and "extreme noise exposure" working as a fuel specialist on the flight line, and possibly due to firearms training.  While the Veteran is competent to report observable symptoms, such as hearing loss and tinnitus, the Board does not find his statements credible. 

Competency is distinguishable from weight and credibility.  Competency is a legal concept determining whether evidence may be heard and considered by the trier of fact; weight and credibility are factual determinations going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Credibility means worthiness of belief or plausibility.  The Board may consider many factors when assessing the credibility and weight of lay evidence, including statements made during treatment, self-interest or bias, internal consistency, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam); Pond v. West, 12 Vet. App. 341, 345 (1999) (explaining that the Board may consider the appellant's self-interest when determining credibility and weight); Madden v. Gober, 125 F.3d 1477, 1480-81 (1997) (noting that the Board is entitled to discount the credibility and weight of evidence in light of its own inherent characteristics and relationship to other items of evidence).  The Board may also weigh the absence of contemporaneous medical evidence as a factor, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom., Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (finding that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact). 

In this case, the Veteran's lay assertions that he had hearing loss and tinnitus since service are inconsistent with his service treatment records which are silent for treatment or complaints of hearing related issues.  The same service treatment records show treatment for several other conditions.  Also, the Veteran's assertions of onset are inconsistent with his separation report of medical history in which he expressly denied hearing related issues, but endorsed other conditions including headaches, back pain, and frequent trouble sleeping.  These inconsistencies and the absence of contemporaneous complaints or treatment for hearing loss in service, despite the Veteran's aptness to seek medical treatment for numerous other medical issues, discount the credibility of his statements regarding onset.  See Buchanan, 451 F.3d at 1336; Pond, 12 Vet. App. at 345; Madden, 125 F.3d at 1480-81; Caluza, 7 Vet. App. at 512.  

Moreover, his lay statements regarding onset are contradicted by audiological examinations conducted at enlistment and separation which show that he entered and exited service with normal hearing.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding that contemporaneous evidence was more probative than history as reported by the claimant).  Because hearing loss and tinnitus were not shown in service, and given the Board's negative credibility determination regarding onset, presumptive service connection is not warranted based on chronicity in service or continuity of symptomatology since service.  

Regarding the cause of the Veteran's hearing loss and tinnitus, the Board cannot ignore that the first medical evidence of hearing loss and/or tinnitus is the VA audio examination dated May 23, 2011-more than 40 years after service (nearly half of a century).  The VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of service given the Veteran's lack of complaints in service, and his normal hearing at separation.  While this medical opinion is insufficient, in and of itself, to render a negative determination regarding causation, the Board may consider other factors, such as his post-service occupational history, and his post-service medical history.  In that regard, after separating from service, the Veteran was a mechanic in the farming industry.  See May 2011 VA Exam, 1.  As a mechanic, he was exposed to farm machinery, trucks and automobiles, and the noises emanating therefrom.  Id.  Despite his reports of difficulty hearing sounds when conducting tests on such vehicles, and despite the alleged constant ringing in the ears since service, the Veteran has provided no explanation for not seeking medical treatment for more than 40 years, particularly given the safety implications of such impairments.  The Board finds that the lack of medical evidence of hearing loss and tinnitus until 2011, when the Veteran was of advanced age, tends to show that his hearing loss and tinnitus are unrelated to service.  See Buchanan, 451 F.3d at 1337; see also Maxson, 230 F.3d at 1333.  

While the Board acknowledges the Veteran's contention that his conditions are related to service, he lacks the necessary knowledge, training and expertise to render an opinion as to their etiologies.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Also, as previously discussed, his assertions of onset and causation are not credible and reflect a self-interested desire to create a temporal link to service and eliminate other possible causes of his hearing loss, including age and occupational noise exposure.  See Caluza, 7 Vet. App. at 512; Pond, 12 Vet. App. at 345.  Altogether, the record does not contain any medical evidence attributing the Veteran's hearing loss and tinnitus to service, and the Veteran has not submitted any evidence showing a medical link between the same.  See 38 U.S.C. § 5107(a) ("[the] claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary."). 

For these reasons, the preponderance of the evidence is against a finding of the Veteran's hearing loss and tinnitus being incurred in or caused by service.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Accordingly, the service connection claims for bilateral hearing loss and tinnitus are denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


